                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAMES ADAM WRIGHT, JR.,
ADC #142769                                                                      PLAINTIFF

                                   4:20CV00464-JM-JTK

SHELTON, et al.                                                              DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Summary Judgment (Doc.

No. 51) is GRANTED, and Plaintiff’s Complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 23rd day of June, 2021.




                                          _________________________________
                                          JAMES M. MOODY, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             1
